 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as amended.

Exhibit 10.26(xxx)

Amendment No. 28 to the Process Development and Clinical Supply Agreement

This Amendment No. 28 (the “28th Amendment”), effective as of the date of the
last signature (the “28th Amendment Effective Date”) by and between Boehringer
Ingelheim Biopharmaceuticals GmbH, Binger Str. 173, 55216 Ingelheim, Germany
(“BI”) and FibroGen, Inc., 409 Illinois Street, San Francisco, CA 94158, USA
(“FibroGen”), amends the Process Development and Clinical Supply Agreement
entered into by and between Boehringer Ingelheim Pharma GmbH & Co. KG,
Birkendorfer Str. 65, 88397 Biberach an der Riss, Germany (“BI Pharma”) and  on
November 29, 2007, as amended pursuant to the letter agreements entered into as
of June 26, 2008 and August 18, 2008, Amendment No. 1, effective as of May 28,
2009, Amendment No. 3, effective as of November 5, 2010, Amendment No. 4,
effective as of January 24, 2011, Amendment No. 5, effective as of April 15,
2011, Amendment No. 6, effective as of May 26, 2011, Amendment No. 7, effective
as of January 01, 2012, Amendment No. 8, effective as of July 10, 2012,
Amendment No. 9, effective as of November 26, 2012, Amendment No. 10, effective
as of June 21, 2013, Amendment No. 11, effective as of July 9, 2013, Amendment
No. 12, effective as of August 01, 2013 and subsequently assigned by BI Pharma
to BI, Amendment No. 13, effective as of March 06, 2014, Amendment No. 14,
effective as of February 05, 2014, Amendment No. 15, effective as of October 20,
2014, Amendment No. 16, effective as of December 08, 2014, Amendment No. 17,
effective as of December 08, 2014, Amendment No. 18, effective as of February
15, 2015, Amendment No. 19, effective as of March 01, 2015, Amendment No. 20,
effective as of June 01, 2015, Amendment No. 21, effective as of May 29, 2015,
Amendment No. 22, effective as of  April 14, 2016, Amendment No. 23, effective
as of September 01, 2015, Amendment No. 24, effective as of September 15, 2015,
Amendment No. 25, effective as of September 15, 2015, Amendment No. 26,
effective as of June 30, 2016 (hereinafter together the “Supply Agreement”),
Amendment No. 27, effective as of July 25, 2016 (hereinafter together the
“Supply Agreement”). BI and FIBROGEN shall be referred to individually herein as
a “Party”, and collectively as the “Parties”.

Whereas, FibroGen wishes BI to [*] BI in compliance with the terms of the Supply
Agreement as set forth in and as amended by this 28th Amendment. The activities
hereunder will be performed by BI Pharma on behalf of BI.

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

(1)

Unless otherwise defined herein, all capitalized terms and phrases used in this
28th Amendment shall have the meaning ascribed to them in the Supply Agreement.

 

(2)

The Parties agree that pursuant to Section 2.2 of the Supply Agreement, the work
plan entitled “[*], Version of August 31, 2016”, attached hereto as Exhibit A,
is hereby added as an amendment to Appendix 2 to the Supply Agreement. Pursuant
thereto BI in accordance with the Supply Agreement, provide [*] (defined in the
Supply Agreement).

 

(3)

This 28th Amendment, together with the Supply Agreement, contains the entire
understanding of the Parties with respect to the subject matter hereof. Except
as otherwise provided herein, the Supply Agreement has not been modified or
amended and remains in full force and effect. All express or implied agreements
and understandings that conflict with the terms of this 28th Amendment, either
oral or written, heretofore made with respect to subject matter herein are
expressly superseded by this 28th Amendment.

 

(4)

This 28th Amendment may be executed in counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument. Counterparts may be signed and delivered by facsimile and/or via
portable document format (pdf) (or similar format), each of which shall be
binding when sent.

 

--------------------------------------------------------------------------------

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as amended.

Exhibit 10.26(xxx)

IN WITNESS WHEREOF, the Parties have executed this 28th Amendment to the Supply
Agreement as of the 28th  Amendment Effective Date.

Biberach, September 22, 2016

Boehringer Ingelheim Biopharmaceuticals GmbH

ppa.

 

ppa.

 

[*]

 

[*]

[*]

 

[*]

SVP Corp. Div. Biopharmaceuticals

 

Head of Corporate Legal Biopharmaceuticals

San Francisco, September 15, 2016

FibroGen, Inc

 

/s/ David Dimmick

 

 

Name… David Dimmick

 

 

Title… VP Quality

 

 




 

--------------------------------------------------------------------------------

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as amended.

Exhibit 10.26(xxx)

Exhibit A

Work Scope

[*]

(Version of August 31, 2016)

[*]

 